Memorandum Order issued March 7, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-16-00589-CV
                           ————————————
                  WINNIE STACEY ALWAZZAN, Appellant
                                         V.
  ISA ALI ALWAZZAN AND INTERNATIONAL AGENCIES CO., LTD.,
                         Appellees


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-FD-0848


                           MEMORANDUM ORDER
      Appellant, Winnie Stacey Alwazzan, filed an amended notice of appeal from

the trial court’s two orders signed on July 21, 2016. Appellees, Isa Ali Alwazzan

and International Agencies Co. Ltd., filed a notice of appeal on January 24, 2017,

from the order of the court on respondent’s motion for sanctions, signed by the trial
court on October 25, 2016, after requesting findings of fact and conclusions of law

on November 14, 2016. See TEX. R. APP. P. 26.1(a)(4), (d).

      On February 3, 2017, appellees filed a letter advising this Court that they are

withdrawing their cross-appeal, which we construe as a motion to dismiss. See TEX.

R. APP. P. 42.1(a)(1). While there is no certificate of conference with the motion, it

has been on file with the Court for more than 10 days without a response, and no

opinion has issued yet. See id. 10.1(a)(5), 10.3(a)(2), 42.1(c).

      Accordingly, we GRANT appellees’ motion and ORDER the cross-appeal

DISMISSED. See TEX. R. APP. P. 42.1(a)(1). Appellant’s appeal remains pending

before this Court.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                          2